¶34
C. Johnson, J.
(dissenting) — The majority here correctly recognizes the analysis and rules that apply in reviewing an article II, section 37 claim but erroneously concludes those principles were violated by Initiative 747 (1-747). No reasonable argument can be sustained that voters were in any way misled or confused by the effect of 1-747, which expressly and was specifically aimed at lowering the tax growth to one percent. The majority seems to suggest that the voters are unable to think or read for themselves, when in fact our democratic process is based on the assumption that voters do in fact read and understand the impact of their votes.
¶35 Article II, section 37 of the Washington State Constitution has two primary pin-poses. The first purpose is to avoid confusion, ambiguity, and uncertainty in statutory law, essentially to disclose the effect of the new legislation. Amalgamated Transit Union Local 587 v. State, 142 Wn.2d 183, 245, 11 P.3d 762 (2000). This first prong of the test is satisfied if the scope of the rights created or affected by the initiative can be ascertained without referring to any other statute or enactment. Citizens for Responsible Wildlife Mgmt. v. State, 149 Wn.2d 622, 642, 71 P.3d 644 (2003). There is no confusion, ambiguity, or uncertainty in this initiative. The ballot title and text clearly disclose the effect of the new legislation to reduce taxes and amend current legislation allowing higher yearly tax increases. The first purpose is thus satisfied.
¶36 The second purpose is to ensure that legislators and voters are aware of the impact that an amendatory law will have on existing law. Amalgamated Transit, 142 Wn.2d at 246. Here, voters were informed there was a previous higher tax, and this amendment reduced that maximum *164tax to one percent. Whether the former tax cap was six percent or two percent, the voters understood the effect of this law was to reduce the tax, and this is what they voted to approve. Furthermore, the former six percent maximum was specifically referenced in the voters’ pamphlet “Policies and Purposes” section, the “Argument For” section, and the statement created by the attorney general. Voters wishing to read only the official ballot title were apprised the effect of the initiative was to reduce taxes to a maximum of one percent increase per year; voters wishing to read further to understand the prior legislation were apprised of both the state of 1-722 and the former six percent maximum. Voters were aware the existing law was higher taxes and the impact of this initiative was to reduce taxes, thus fulfilling the second purpose of article II, section 37. 1-747 satisfies the purposes of article II, section 37 to be clear and inform the voters of the impact of the law.
¶37 Although cases exist where the requirements of article II, section 37 were violated because the purpose or effect of the law was confusing, vague, or not contained in the initiative itself,8 this case is not one of them. The title of 1-747 is crystal clear, and the body specifies what laws are being amended and the effect of the amendment. If a voter were to simply have read the text of the initiative, the voter would have understood that 1-747 reduced the property tax levy limit to one percent. This is not misleading.
Alexander, C.J., and Sanders and Chambers, JJ., concur with C. Johnson, J.

 See, e.g., Fray v. Spokane County, 85 Wn. App. 150, 931 P.2d 918 (1997); Wash. Educ. Ass’n v. State, 93 Wn.2d 37, 604 P.2d 950 (1980); Weyerhaeuser Co. v. King County, 91 Wn.2d 721, 592 P.2d 1108 (1979).